Title: To Thomas Jefferson from Bernard Peyton, 2 April 1821
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
2d April 1821
I have your esteemed favor 30th ulto: covering Deed of Trust, which is perfectly satisfactory to me; as to the recording, it is of no sort of consequence, and what I never wished or intended—In fact it was of no consequence to have such a deed at all, but it can do no harm, & gives me authority to demand a similar security when it is of real consequence.I have, agreeable to your request, procured, & this day forward by a steady Waggoner, a Yankee Chord, the best I could find, to be left with Jas Leitch Charlottesville, which I wish safe to hand, & that you may be pleased with it.I paid last week a draft of yours without advice for $250, favor Jno Craven, which I presume was correct, all the rest you have informed me of are presented & paid, as shall also be the one for $100, of which you advise in the letter now before me.I have the promise of you Pots from the Pottery on Wednesday of this Week, should I not be disappointed in this, they shall go by the first Milton Boat.I beg you will not believe that I shall devote less of my time to my commercial persuits by the acceptance of the office of Adjt General.—The duties of that officer are really little or nothing, & will not serve to fill up the idle hours left heavily on my hands from my private persuits during these times of low prices, when so little can be done in the Commission way:—The inconsiderable duties to be performed in the office in question are all transacted in my own counting House, where the office is now kept, & makes it now less inconvenient than it would be;—for these services I receive $500 pr annum, which is of some consequence in times like the present, to a young beginner.— You may rest assured I will pay the most assiduous attention to whatever you may have to do with me in the Commercial way, & will promptly abandon any other persuit I may find likely to conflict with my duty’s to that—With sincere regard Dr Sir Yours very TruelyBernard Peyton